Case 1:04-cr-00385-LMB Document 515 Filed 08/03/20 Page 1 of 4 PageID# 3323



                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA

                                        Alexandria Division

 UNITED STATES OF AMERICA                         )
                                                  )
                v.                                )
                                                  )        CRIMINAL NO. 1:04-cr-385
 ALI AL-TIMIMI,                                   )
                                                  )
                Defendant.                        )

                     Government’s First Notice of Supplemental Authority

         The government wishes to make the Court aware of new authority that bears on the

defendant’s bail motion. On July 30, 2020, the Second Circuit issued its decision in Hassoun v.

Searls, — F.3d —, No. 20-2056-CV, 2020 WL 4355275 (2d Cir. July 30, 2020).1 There, the

Second Circuit explained its reasons for staying an order releasing a terrorism defendant from

immigration detention, notwithstanding the district court’s earlier denial of a government stay

motion. In doing so, the Second Circuit discussed the unique dangers posed by terrorism

defendants in ways that are pertinent to resolution of the defendant’s bail motion.

         The defendant in Hassoun served 13 years in prison after a jury found that he

“participated in a conspiracy to murder, kidnap, and maim persons overseas; conspired to

provide material support to terrorists; and provided material support to terrorists.” Id. at *2.

More specifically, the government’s trial evidence showed that “[Hassoun and his codefendants]

formed a support cell linked to radical Islamists worldwide and conspired to send money,

recruits, and equipment overseas to groups that [they] knew used violence in their efforts to

establish Islamic states.” Id. (quoting United States v. Jayyousi, 657 F.3d 1085, 1104 (11th Cir.

2011)). After the defendant’s prison term expired, the government held him in immigration


    1
        A copy of the slip opinion in Hassoun is attached as Exhibit 1.
Case 1:04-cr-00385-LMB Document 515 Filed 08/03/20 Page 2 of 4 PageID# 3324



detention pending removal under a series of statutory and regulatory authorities governing the

detention of aliens for reasons relating to national security. Hassoun filed a habeas petition, and

the district court concluded that his detention was unlawful. It then ordered his release and

denied the government’s motion for a stay pending appeal. Id. at *2–3.

        Notwithstanding the denial of a stay in the district court, the Second Circuit stayed the

defendant’s release pending appeal.2 With respect to irreparable harm and the balance of the

equities, it stated that “‘[w]here ... special and narrow circumstances are present,’ such as the risk

of terrorism, ‘the government’s interest in preventing harm outweighs the individual’s

constitutionally protected interest in avoiding physical restraint.’” Id. at *10 (quoting

Hernandez-Carrera v. Carlson, 547 F.3d 1237, 1251–52 (10th Cir. 2008)). The Second Circuit

also underscored that “even terrorists with no prior criminal behavior are unique among

criminals in the likelihood of recidivism, the difficulty of rehabilitation, and the need for

incapacitation.” Id. at *11 (quoting United States v. Meskini, 319 F.3d 88, 92 (2d Cir. 2003)).

        The Second Circuit’s reasoning in Hassoun applies here as well. Just as Hassoun

provided material support to terrorists, Al-Timimi sought to provide trained fighters to the

Taliban for the purpose of harming Americans overseas. While Hassoun arose from a habeas

petition and not a bail appeal, the same dangerousness concerns articulated by the Second Circuit

are relevant to the inquiry under the Bail Reform Act. Under 18 U.S.C. § 3143(b)(1)(A) and

Federal Rule of Criminal Procedure 46(c), the defendant must make a showing of non-




    2
     “After [the Second Circuit’s] decision on the government’s motion to stay his release, the
government informed the court that it removed Hassoun from the United States.” Hassoun,
2020 WL 4355275, at *1 n.1.
                                                  2
Case 1:04-cr-00385-LMB Document 515 Filed 08/03/20 Page 3 of 4 PageID# 3325



dangerousness by clear and convincing evidence, and the defendant has not done so.3 The record

contains no evidence that Al-Timimi has accepted responsibility for his misconduct or has

forsworn violent jihad as a legitimate goal or permissible tactic. Indeed, quite the opposite is

true: the defendant asserted in his bail motion that his “pending appeal presents a substantial

First Amendment question over whether his alleged advocacy” was constitutionally protected.

(ECF No. 466 at 16.) It is difficult to understand how the defendant has demonstrated non-

dangerousness while simultaneously asserting that his actions in support of violent jihad were

entirely permissible. The same concerns regarding recidivism, rehabilitation, and incapacitation

that were present in Hassoun therefore counsel in favor of denying bail.

        For this reason and those asserted in the government’s prior filings, the Court should

deny the defendant’s motion for bail pending appeal.

                                                Respectfully submitted,

                                                G. Zachary Terwilliger
                                                United States Attorney


                                          By:                        /s/
                                                Daniel T. Young
                                                John T. Gibbs
                                                Gordon D. Kromberg
                                                Assistant United States Attorneys
                                                United States Attorney’s Office
                                                2100 Jamieson Avenue
                                                Alexandria, Virginia 22314
                                                Office: (703) 299-3700
                                                Fax:     (703) 299-3980
                                                Email: daniel.young@usdoj.gov
                                                         john.gibbs@usdoj.gov
                                                         gordon.kromberg@usdoj.gov



    3
     The government did not initially raise the issue of dangerousness in light of the total
absence of COVID-19 cases at FCC Florence when it filed its opposition to the bail motion in
May. (ECF No. 473.) In light of changing circumstances, the government has since done so.
(ECF No. 505 at 3; ECF No. 482 at 3–4.)
                                                3
Case 1:04-cr-00385-LMB Document 515 Filed 08/03/20 Page 4 of 4 PageID# 3326



                                      Certificate of Service

       I certify that on August 3, 2020, I electronically filed a copy of the foregoing with the

Clerk of the Court using the CM/ECF system, which will send a notification of such filing (NEF)

to all counsel of record.




                                         By:                        /s/
                                               Daniel T. Young
                                               Assistant United States Attorney
                                               United States Attorney’s Office
                                               2100 Jamieson Avenue
                                               Alexandria, Virginia 22314
                                               Office: (703) 299-3700
                                               Fax:     (703) 299-3980
                                               Email: daniel.young@usdoj.gov




                                                 4
